DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on May 18th, 2021.
The application has been amended as follows: 
	Claim 1:  A patch with a plurality of fillers and at least one active ingredient, wherein a local distribution of the at least one active ingredient within the patch (2) takes place dependent on a morphology, anatomy and physiology of a lesion (1) to be treated; and 
wherein the patch comprises the plurality of fillers contained in a plurality of compartments containing the at least one active ingredient and formed in the patch to cover a plurality of different regions of the lesion (1); 
wherein at least one of the plurality of fillers having multiple layers to devise a different dissolution rate from other fillers of the plurality of fillers.

Claim 8:  A method for producing a patch (2) according to claim 1, comprising the following steps: 

(B1) dividing the lesion (1) into partial regions according to definition, 
(C1) determining at least one substance necessary for each partial region of the lesion (1) such as at least one of the plurality of fillers and at least one active ingredient, 
(D1) preparing the patch (2) using the at least one substance determined according to step (C1), 
(E1) if applicable, activating stable nuclides by energy-rich neutron irradiation.

	Claim 12:  Method for producing a patch (2) according to claim 1, comprising the following steps: 
(A2) creating a digital model of the lesion (1) to be treated using data obtained by means of imaging methods, 
(B2) dividing the lesion (1) into partial regions according to definition, 
(C2) determining at least one substance necessary for each partial region of the lesion (1) such as at least one of the plurality of fillers and at least one active ingredient, 4 
(D2) preparing the patch (2) using the at least one of the plurality of fillers determined according to step (C2) for creating a compartmentalized patch (2), and 
(E2) filling at least one compartment of the compartmentalized patch (2) with the at least one active ingredient and if applicable further of the at least one of the plurality of fillers determined according to step (C), 
(F2) if applicable, activating stable nuclides by energy-rich neutron irradiation.

	Regarding claims 11 and 19, the claims are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is the combination of Sioshansi (WO 9921615 A1) in view of Weller (US 20040228794 A1).  While in combination, these references disclose a patch with at least one active ingredient and a plurality of fillers based on morphology, anatomy, and physiology of a lesion, as well as multiple compartments.  The references in combination do not teach that the fillers have multiple layers to allow for different dissolution rates to cover different portions of the lesion.  This distinguishes the claimed invention over the prior art and allows for a more precise treatment patch to attempt to harm as little healthy tissue as possible with the radionuclide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791